Remotely Actuated Vehicle Pedal Depression Apparatus


DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
Upon a post allowance inspection, an examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. The application has been amended as follows:

Claims
 
Claim 2, last line; change the phrase “outside the automobile and.” to --outside the automobile.--.

Allowable Subject Matter
Claims 2 - 11 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 2, although Kaminski discloses a vehicle braking apparatus including an actuator arm and pedal gripping member hydraulically or pneumatically driven by piston system for depressing a vehicle pedal, a remote control communicatively connected to the piston system and capable of controlling the piston system via a user interface; Kaminski does not disclose an extendable stand connected to a base via a pivot, the extendable stand connected to an anterior member via a pivot where the anterior member directs an extendable member. Kaminski's cylinder is not pivotable 180 degrees because the housing opening for the actuator prevents such rotation. Additionally, the opposite end of Kaminski's cylinder does not have a pivot attached to the actuator arm and the actuator arm is not extendable separate from the cylinder extension.
Furthermore, no other prior art can be found to motivate or teach applicant’s apparatus including an extendable stand pivotally connected atop the base portion, said extendable stand securable thorough 180° in at least one direction; and a securable pivot atop the extendable stand configured to secure the anterior member throughout a range of positions, in combination with the remaining limitations of the claim.
The dependent claims are allowable for at least the same reasons as above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy P Graves whose telephone number is 469-295-9072. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is advised to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached at 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (USA or CANADA) or 571-272-1000.

/TIMOTHY P GRAVES/Examiner, Art Unit 2856                                                                                                                                                                                                        
/Eric S. McCall/Primary Examiner, Art Unit 2856